On Petition to Eehear
The appellants, defendants below, have filed an earnest and concise petition to rehear in this case. We have given due and careful consideration to the matters set out therein. The petition reargues the matters already thoroughly presented by counsel and fully considered by us in reaching our original conclusion. Under *70these circumstances it is our duty to deny the petition to rehear.
Indicative of reargument is the appellants ’ reliance on Philadelphia v. Keystone Battery, 169 Pa. 526, 32 A. 428 (1895). They rely on it as authority for the proposition that a national guard armory is a public charity.
In order to assure appellants every consideration, this case has been considered again. It is readily distinguishable. In it the issue was one of statutory construction; whether the city could tax land which the State had purchased for the purpose of erecting an armory. The language used by the court in that context is wholly inapplicable when placed in the context of the instant case which involves an exception to the rule against perpetuities.
This Court has on numerous occasions stated that:
‘ ‘ ‘ A petition for rehearing should never be used merely for the purposes of rearguing the case on points already considered and determined, unless some new and decisive authority has been discovered, which was overlooked by the court.’'’ Nashville v. Board of Equalization, 210 Tenn. 587, 618, 360 S.W.2d 458, 472 (1962); Caruthers, History of a Lawsuit 508 (7th ed. 1951), and cases cited therein. See also Rule 32 (Rules of this Court), 209 Tenn. 785, 806-807.
We are satisfied with the conclusion reached in our opinion, therefore, the petition to rehear is denied.